           Case 4:19-cv-00050-BMM Document 86 Filed 08/24/20 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION


  LIBERTY MUTUAL INSURANCE                               CV-19-50-BMM
  COMPANY,

            Plaintiff,

     vs.                                                      ORDER

  TALCOTT CONSTRUCTION,
  INC., et al.,

            Defendants.



      Plaintiff Liberty Mutual Insurance Company (“Liberty Mutual”) filed a

motion a motion to voluntarily dismiss without prejudice but also to have the Court

retain jurisdiction to enforce the escrow agreement. (Doc. 85.) The escrow

agreement (Doc. 36-1) and the parties’ ability to comply with the agreement may

be effected by the proceedings in James Talcott Construction v. Citizens Alliance

Bank & Mountian Title Co., Eighth Judicial District Court, Cascade County, Cause

No. BDV-20-0065 (“the “Montana State Court Action”). The escrow agreement

constitutes a part of the settlement between the parties. Liberty Mutual, in other

words, asks this Court to retain jurisdiction to enforce a part of the settlement



                                           1
        Case 4:19-cv-00050-BMM Document 86 Filed 08/24/20 Page 2 of 3



agreement. Liberty Mutual filed this motion on July 24, 2020, and no other party

has objected.

       Federal courts are courts of limited jurisdiction. They possess only that

power authorized by Constitution and statute. See Kokkonen v. Guardian Life Ins.

Co. of Am., 511 U.S. 375, 378 (1994). “Enforcement of the settlement agreement

. . . is more than just a continuation or renewal of the dismissed suit, and hence

requires its own basis for jurisdiction.” Id. Courts may retain jurisdiction over

settlement agreements through the doctrine of ancillary jurisdiction. Courts may

exercise ancillary jurisdiction for two reasons: “(1) to permit disposition by a

single court of claims that are, in varying respects and degrees, factually

interdependent, . . . and (2) to enable a court to function successfully, that is, to

manage its proceedings, vindicate its authority, and effectuate its decrees. Id. at

380. Based on the second reason, the Supreme Court has recognized that Courts

may exercise ancillary jurisdiction “if the parties' obligation to comply with the

terms of the settlement agreement had been made part of the order of dismissal—

either by separate provision . . . or by incorporating the terms of the settlement

agreement in the order.” Id. at 381. If a district court does this, then violation of the

settlement agreement bears on the court’s ability to “effectuate its decrees.” Id. at

380.

       With all of that in mind, IT IS HEREBY ORDERED that:


                                            2
 Case 4:19-cv-00050-BMM Document 86 Filed 08/24/20 Page 3 of 3



  1. The Court incorporates the terms of the escrow agreement (Doc. 36-1)
     as a part of the parties’ settlement in this case. The Court shall retain
     jurisdiction over this case through ancillary jurisdiction for the
     purposes of potentially enforcing the escrow agreement and
     effectuating this Order;

  2. This action is dismissed without prejudice;

  3. Upon proper compliance with terms of the Escrow Agreement or
     resolution of the Montana State Court Action, Plaintiff shall file a
     notice to the Court and request the Court dismiss and fully close this
     matter; and

  4. These Orders are made without an award of attorneys’ fees and costs
     to any part.

DATED this 24th day of August, 2020.




                                  3
